Title: To James Madison from Lafayette, 18 August 1816
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Madison, James


        
          My dear Sir
          La Grange August 18h 1816
        
        Your kind favour, May 10h, is an Additional proof of the friendly Concern in My Behalf for Which I Beg Leave to Repeat My Most Affectionate Thanks. The instruction issued from the General Land office ought, it Seems, to Have procured the Certificate Necessary, But Sufficient, to obtain a patent. That Some thing in the Secondary Measures at New orleans Has Been Wanting Appears to Be pretty Well Ascertained. Whether it is owing to Remissness or to Opposition I do not know, But am in Hopes the Letters by Mr. petry Will Have Cooperated With Your Benevolent influence to Remove the difficulties. You Have Been pleased to Attend to the

importance, With Respect to Me, of Confining the Location Within the Extent of two Miles from the town, Since the Nature of My Bargain With Sir John Coghill makes it the Condition Upon Which I am to keep a part of the Munificent donation of Congress. If M. Lafon is Not Mistaken, and No Man Has Better Means of information, the Remaining Grounds (Exclusive of the Corporation—Six Hundred Yards,) are Considerable and part of them Very Valuable. Nor does He think, No More than all the people I Have Been able to Consult, that either the Corporation or Any other Claimants Have Legal titles to that tract. Those opinions I Have thought it My duty to Lay Before You; I know it is Quite Superfluous to Entreat the Continuation of Your friendly interest in the affair; So that I Have Nothing to add But My Grateful Apologies for the trouble You are pleased to take.
        Mr. Gallatin’s dispatches Will tell You More of the Situation of Europe and france than I Could do in this place of Retirement Quite insulated from the Affairs and the Rulers of the day. I Have However in Answer to Mr. Crawford and Monroe indulged a little More politics than I Will Now Entertain You With. Those, Such as they are, I Submit to You; But Mr. Gallatin Has daily Opportunities for intelligence to Which I am a Stranger.
        I Have Made it a point to Keep down the expectations of Military Men With Respect to employment in the U.S. two only I took the Liberty to Mention. Gnl. Bernard Has Readily Accepted the offer of Government. His only objection, I Hear, Relates to a Laudable fear Of giving umbrage to the feelings of American Engineers, So that in His personal dispositions Will Be found the Requisite Means to Accomodate Matters for General Satisfaction. My Naval friend Had Been Long Gone to Havre, Unwilling to Loose time, and provided With Letters Which I Have Not Given Before I Had Cautionned Him Against precipitancy. I Have, on Receiving Your Letter, writen to Him, and do Not know whether He Had Sailed. I am Sensible of the Argument You object to His zeal, disinterested as it is, and Can only Say that if one Exception Was made in favour of a Volunteer, I think His Sentiments Would Make Him deserve it.
        These Lines are Sent to Mr. Vail, a Very Amiable Young Man, Who is on the point of Sailing for the U.S. Accept, My dear Sir, the Constant Affectionate and Grateful Respects of Your old friend
        
          Lafayette
        
      